Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10, and 11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Dutton et al (Pub 20180091784).



Regarding claims 1 and 10, Dutton discloses an image display apparatus comprising: 
one or more optical modules that projects an image on a projection target, (Para. [0087]); 
a distance-measuring sensor that measures respective distances from an emitting end of the one or more optical modules to a plurality of portions of the projection target, (Para. [0146]; TOF 102 fig 9A-10B measuring distances to different portions SZ1-SZ9)), 
and a processor that sets a luminance of projection light to be emitted from the one or more optical modules, (400 fig 1) wherein the processor:  
                
sets a luminance of a portion that is included in the plurality of portions of the projection target and that is at a distance measured by the distance-measuring sensor equal to or smaller than a predetermined distance, to a predetermined constant value, (predetermined distance ALTH fig 4 constant value of PPmin upto ALTH Fig 4) and 
increases a luminance of a portion that is included in the plurality of portions of the projection target and that is at a distance measured by the distance measuring sensor larger than the predetermined distance, in  such a manner that the luminance does not exceed a set luminance of the projection light corresponding to the distance measured by the distance-measuring sensor, (see Fig 4 power brightness increase after threshold distance ALTH and reaching PPmax construed as increasing the luminance of the projection light such that the luminance does not exceed a set luminance of the projection light corresponding to the measured distance when the distance measured by the distance-measuring unit is larger than the predetermined distance). 
 

Regarding claim 4, Dutton discloses the projector apparatus according to claim 1, wherein an increase rate at which the processor increases the luminance of the projection light for a distance larger than the predetermined distance is 0.02 lumens/mm or greater and 0.03 lumens/mm or less, (see fig 2 where power is linearly related to an amount of distance change beyond a threshold, examiner notes one may modify the relationship of fig 2 so that it conforms to a change rate between .02 and .03 lumens/mm).  
 
Regarding claim 5, Dutton discloses the projector apparatus according to claim 1, wherein the processor sets a set luminance of the projection light for each distance corresponding to a distance that is measured by the distance-measuring sensor and that is larger than the predetermined distance to be, at a maximum, 90% of a maximum allowable luminance that is larger than the set luminance for the distance, (see fig 9A and fig 9B where different distances are measured by TOF sensor 212 wherein different power may be applied based on the measured distances; examiner notes that the maximum power PPmax of Fig 2 may be designed so that it is at 90% of a maximum allowable luminance). 


Regarding claim 6, Dutton discloses the projector apparatus according to claim 1, wherein, when a shielding object is interposed between the emitting end and the projection target, the processor  sets the set luminance that corresponds to a shortest distance from the emitting end to the shielding object, and when the shielding object is removed, and the image is projected on the projection target, the processor increases the luminance of the projection light such that the luminance does not exceed the set luminance corresponding to a distance to the projection target, (see fig 3 which discloses minimizing output power when an object is detected between a projector and a display surface. Here, the control unit sets the set luminance to a power interrupt or zero when an object is detected below a reference distance threshold DTOFmin fig 2 i.e. shortest distance from emitting end; also refer to Fig 2 which also discloses when no object is detected within a distance threshold, power of the projector is increased based on distance wherein the power does not exceed a maximum power PPmax). 
 
Regarding claim 7, Dutton discloses the projector apparatus according to claim 1, wherein the projector apparatus is a projector apparatus that employs a laser-beam scanning system, (114 fig 1A). 

Regarding claim 8, Dutton discloses the projector apparatus according to claim 1, wherein the one or more optical module and the distance-measuring sensor are arranged close to each other, (110 close to 102 Fig 1A).  

Regarding claim 11, Dutton discloses a non-transitory computer-readable recording medium storing a program for causing the processor to function as the projector apparatus according to claim 1, the program causing the processor to control the one or more optical modules and the distance measuring sensor, (Para. [0024]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Kurozuka et al (Pub 20090147224).

Regarding claim 3, the combination discloses a distance threshold, (see fig 2 Dutton). However, a predetermined distance is 300 mm or larger or 40mm or smaller is not explicitly disclosed. 
In a similar field of endeavor, Kurozuka discloses wherein the predetermined distance is 300 mm or larger and 400 mm or smaller, (Para. [0131] [0139]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dutton by incorporating the teachings of Kurozuka for the common purpose of considering the safety of a person when a person is between a projector and a display surface. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Amano (Pub 20090027571).

Regarding claim 9, the combination discloses a TOF sensor, see Dutton, however, multiple sensors are not disclosed. 
In a similar field of endeavor, Amano discloses wherein the distance-measuring sensor is one of a plurality of distance-measuring sensors included in the projector apparatus, [0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dutton by incorporating the teachings of Amano for the common purpose of accurately measuring different regions. 

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
On pages 7 – 9, Applicant argues that Dutton focus adjustment is merely generated based on imaging distances DTOF1-DTOF4 in addition to Dutton failing to disclose a predetermined distance. 
However, examiner respectfully disagrees. 
Dutton discloses the claims as amended, please refer to above rejection. It is noted that Dutton discloses in addition to adjusting focus, brightness adjustment is performed based on measured distances, (Para. [0021] [0031] [0032] and figs 2 – 4. Also illustrated is the adjustment of brightness based on a threshold distance ALTH, Fig 4. Therefore, the rejection of the claims is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422